                                                                          Page 1 of 2
                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


RUSSELL T. NEAL,

      Plaintiff,

v.                                          CASE NO. 3:20cv191-MCR-EMT

MANAGEMENT/EMPLOYEES
OF THE WATERFRONT
RESCUE MISSION (FWB), et al.,

     Defendants.
_______________________________/

                                   ORDER

      The Chief Magistrate Judge filed a Report and Recommendation on January

23, 2020.    ECF No. 4.     Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
                                                                               Page 2 of 2
       Accordingly, it is ORDERED:

       1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No.

4, is adopted and incorporated by reference in this Order.

       2.     The state case which Plaintiff seeks to remove, Circuit Court of the First

Judicial Circuit in and for Okaloosa County, Florida, Case No. 2016-CA-2164F, is

REMANDED to the Circuit Court of the First Judicial Circuit in and for Okaloosa

County, Florida;

       3.     All pending motions are DENIED as moot; and

       4.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 19th day of March 2020.



                                          s/ M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv191-MCR-EMT
